The one question involved in this case upon which we have had misgivings is the doctrine that the degree of diligence that the law imposes upon the surgeon is reasonable or ordinary care. We earnestly requested and hoped that counsel in the argument upon rehearing would give us light on this question. But counsel have not cited, nor have we been able to find, a single instance in which the courts or law imposes any standard of diligence upon any one, other than reasonable and ordinary care. It is true this is a relative term. And what would be reasonable and ordinary care under some conditions would amount to negligence under others. The importance, delicacy, hazard, and moment of the undertaking all enter into the question as to what, under the circumstances, amounts to reasonable and ordinary care, and is a question of fact for the jury. City of Shawnee v. Cheek, 41 Okla. 227, 137 P. 724, 51 L. R. A. (N. S.) 672.
In the case at bar, the evidence is that the defendant, before beginning the operation, counted the sponges to a trained nurse, who had been furnished by the husband of deceased, and repeatedly admonished her to keep an accurate count of the number of sponges inserted into the cavity, and did all he could to impress upon her the importance of her accurately counting the number of sponges taken from the cavity, to insure that none that had been inserted remained in the cavity, and that, before closing the cavity, he asked the nurse if she had counted the sponges, and if all that had been inserted had been taken out of the cavity, and she assured him that she had counted them, and that they had all been taken out. It is also in evidence that this was an approved method, used by many leading surgeons, of keeping track of the number of sponges used in an abdominal operation.
And, under the law on diligence and the facts in this case, we adhere to the opinion originally filed.
All the Justices concur.